Case 1:21-cr-00106-AT Document 19

Federal Defenders
OF NEW YORK, INC.

Filed 04/3

 

52 Duar || DOCUMENT
ELECTRONICALLY FILED
DOC #:

 

David E. Patton

Executive Director
and Attorney-in-Chief

April 22, 2021

BY ECF
The Honorable Judge Analisa Torres

United States District Courthouse
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Devante Delbas
21 CR. 106 (AT)

Dear Judge Torres:

DATE FILED: 4/22/2021

 

With the consent of the Government, I write to request an adjournment of Mr. Delbas’s
pretrial conference currently scheduled for April 28, 2021. The requested adjournment would give
Mr. Delbas time to review his discovery sent to him at Rikers, and would allow the parties time to
discuss a pretrial resolution of this matter. The defense is available in late May and early June for

this conference, except May 14- May 21.

The Government requests that time be excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), between April 28, 2021 and the date of the next pretrial conference. Mr. Delbas
consents to the exclusion of time until the next status conference.

Respectfully submitted,

/s/
Zawadi Baharanyi
Assistant Federal Defender
(917) 612-2753 (c)

 

GRANTED. The hearing scheduled for April 28, 2021, is ADJOURNED to June 2, 2021, at 2:00 p.m.

The time between April 28, 2021, and June 2, 2021, is excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), because the ends of justice served by excluding such time outweigh the interests of the
public and Defendants in a speedy trial in that this will allow time for Defendant to review discovery.

SO ORDERED.

On-

 

Dated: April 22, 2021
New York, New York

ANALISA TORRES
United States District Judge
